UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


INFORMATION SYSTEMS & NETWORKS         
CORPORATION,
                Plaintiff-Appellant,
                 v.                           No. 03-1948

PRINCIPAL LIFE INSURANCE COMPANY,
                 Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-03-303-PJM)

                      Argued: May 5, 2004

                      Decided: June 8, 2004

      Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Norman Henry Singer, SINGER & ASSOCIATES, P.C.,
Bethesda, Maryland, for Appellant. Jacqueline Elizabeth Bennett,
REED SMITH, L.L.P., Washington, D.C., for Appellee. ON BRIEF:
Benjamin M. Kahrl, SINGER & ASSOCIATES, P.C., Bethesda,
Maryland, for Appellant. Andrew C. Bernasconi, REED SMITH,
L.L.P., Washington, D.C., for Appellee.
2            INFORMATION SYSTEMS v. PRINCIPAL LIFE INS.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant, Information Systems & Networks Corp. ("ISN"),
appeals from the dismissal of its complaint raising claims for breach
of contract and professional negligence against appellee, Principal
Life Insurance Co. ("Principal"). ISN sponsors an employee pension
plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act ("ERISA"), 29 U.S.C. § 1002(3) (the "Plan").
ISN had retained Principal to assist in the administration of the Plan,
with the duties of maintaining Plan records, issuing required distribu-
tions to Plan beneficiaries upon ISN’s approval, collecting contribu-
tions made by ISN to the Plan, and issuing statements regarding Plan
participation.

   Alleging that Principal had committed claim administration errors
and thus made improper distributions totaling at least $300,000, and
that but for these errors the funds at issue would have been forfeited
to the Plan where they might have been credited to or returned to ISN
as Plan sponsor, ISN sued Principal in federal district court, raising
claims of breach of contract and professional negligence. Principal
then moved for dismissal under Federal Rule of Civil Procedure
12(b)(6), asserting that ERISA pre-empted all of ISN’s claims. Ruling
from the bench after a hearing, the district court granted Principal’s
motion to dismiss, holding that because ISN’s claims essentially
asserted "improper administration of the plan," they were pre-empted
under ERISA. See 29 U.S.C. § 1144(a) (providing that ERISA pre-
empts "any and all State laws insofar as they . . . relate to any
employee benefit plan"). ISN timely appealed.

   Having considered the contentions raised in the parties’ briefs and
at oral argument, we now affirm. The gravamen of ISN’s complaint
is that certain distributions made by Principal were erroneous because
the beneficiaries were not entitled to those distributions under the
              INFORMATION SYSTEMS v. PRINCIPAL LIFE INS.               3
terms of the Plan. In light of this, the district court correctly deter-
mined that ISN’s claims boil down to allegations of "improper admin-
istration of the plan." Accordingly, the district court also correctly
held these claims to be pre-empted by ERISA. Indeed, given the fore-
going description, it is clear that ISN’s claims fall squarely within the
recognized rule that "when a cause of action under state law is ‘prem-
ised on’ the existence of an employee benefit plan so that ‘in order
to prevail, a plaintiff must plead, and the court must find, that an
ERISA plan exists, ERISA preemption will apply.’" Griggs v. E.I.
Dupont de Nemours & Co., 237 F.3d 371, 378 (4th Cir. 2001) (quot-
ing Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 140 (1990)); see
also Stiltner v. Beretta U.S.A. Corp., 74 F.3d 1473, 1480 (4th Cir.
1996) (noting that state common-law tort and contract actions which
are ‘based on alleged improper processing of a claim for benefits
under an employee benefit plan’ are preempted by ERISA") (citations
omitted).

  For the foregoing reasons, we affirm the judgment of the district
court.

                                                            AFFIRMED